IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                        DIVISION ONE

STATE OF WASHINGTON,                           )                                        r*o        ri
                                                                                        era
                                               )   No. 68663-1-1
                                                                                        -c-

                     Respondent,               )                                        3=»
                                                                                                   o
                                               )                                        50

              v.                               )                                        O
                                                                                              -e-or~
                                               )                                    2*
DONALD HAYDEN                                  )   UNPUBLISHED OPINION
                                               )                                    ~
                                                                                              0>

                     Appellant.                )   FILED: March 10, 2014            o


                                               )                                                *—i




       Per Curiam — Donald Hayden appeals an order granting the Department of

Social and Health Services' petition for his involuntary treatment with antipsychotic

medications. He contends the court lacked jurisdiction to entertain the petition because

itwas filed under an expired cause number. He asks this court to vacate the court's

orders declaring that it had jurisdiction and granting the petition.

       The State counters that the challenged orders were mistakenly entered under a

1984 criminal cause number1 that had a statutory maximum sentence of five years. The

State argues, and the record confirms, that the court and the parties believed they were

proceeding under a 1977 cause in which Hayden pleaded not guilty by reason of                 STATEI0URT
insanity to first degree assault with a deadly weapon.2 As we noted in Hayden's 2005
appeal, because the statutory maximum sentence for the 1977 offense is life, Hayden is


    1King County No. 84-1-01573-6, taking a motor vehicle without permission.
    2King County No. 83100. Hayden concedes that "[ejveryone in court was under the
mistaken assumption that there had been an NGRI [not guilty by reason of insanity]
determination in [the expired] case, and that Hayden could still be held in custody
pursuant to that determination." App. Br. at 6.
No. 68663-1/2



subject to commitment under RCW 10.77 for life.3 The State also correctly points out

that the 180-day treatment order has long since expired and, to that extent, his current

appeal is moot. The State requests that we either dismiss the appeal as moot or

exercise our inherent authority to correct the clerical error on the face of the challenged

orders.


       Given the superior court's continuing jurisdiction under Hayden's 1977 plea, the

plain clerical error in the proceedings below, and the need to ensure the accuracy of the

superior court's records, we remand for correction of the clerical error so that the files in

the respective causes accurately reflect the trial court's intent.4

          Remanded for proceedings consistent with this opinion.

                                                   FOR THE COURT:




    3State v. Hayden, noted at 128 Wn. App. 1066, 2005 WL 1879786, at *2 (2005).
    4See State v. Snapp, 119 Wn. App. 614, 627, 82 P.3d 252 (2004) (where clerical
error exists, record should be corrected to reflect the court's intent).